DETAILED ACTION
	Claims 1 and 7-25 are pending. Claims 1, 7-10, 13, and 14 have been amended, claims 2-6 have been canceled, and claims 18-25 have been added.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 7-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 recite “40% or more” which includes 100%. However, claims 1 and 13 also require compounds of formula IIZ to be present in an amount of 10% to 40% by weight. An ambiguity is created with regard to the "or more" limitation.
Claims 7-12, 16, and 22-25 are rejected because they depend from rejected based claim 1 and claims 14, 15, and 17-21 are rejected because they depend from rejected based claim 13.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 recites “according to claim 7…30% or less”. However, “or less” includes 0. Since claim 7 requires a compound of formula III, claim 8 fails to include all of the limitations of claim 7. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-12, 16, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Suermann (U.S. 6,753,045) in view of Ohishi et al. (U.S. 2018/0171229).
	Suermann teaches nematic liquid-crystal mixtures used therein, characterized in that they comprise one or more compounds of the formula I and at least one compound of the formula II and at least one compound of the formula III [abstract] wherein formula II is the following:

    PNG
    media_image1.png
    125
    328
    media_image1.png
    Greyscale
[col 2 line 50] wherein R2 and R3 are alkyl groups having from 1 to 12 carbon atoms [col 2 lines 60-62] which is equivalent to formula I-3 of instant claim 1 when R11 and R12 are alkyl having 1 to 12 C atoms, L12 is H, and L11 and L13 are F. Suermann also teaches the mixture comprises from 2 to 50% of one or more compounds of the formula II [col 18 lines 40-41] (claim 1). Suermann further teaches besides the compounds of the formulae I, II and III, the mixtures according to the invention preferably comprise one or more liquid-crystalline 
tolan compounds [col 16 lines 10-12] in which particular preference is given to compounds of the following formulae Ta and Tb in a proportion from 5 to 50% (claim 1) [col 17 lines 12-21]:

    PNG
    media_image2.png
    159
    334
    media_image2.png
    Greyscale
[col 16 lines 25-30] wherein R1 and R2 are alkyl having 1 to 12 carbon atoms [col 15 lines 45-46] which are equivalent to formulae I-1 and I-2 respectively of instant claim 1 when R11 and R12 are alkyl having 1 to 12 C atoms, L11-L13 of formula I-1 and I-2 are H, and Z1 is a single bond. Suermann also teaches particular preference is given to mixtures comprising one or more compounds of the following formula Vb and/or Vc, furthermore Vf, in particular those in which L1 and/or L2 are F [col 7 lines 65-67]:

    PNG
    media_image3.png
    227
    296
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    117
    329
    media_image4.png
    Greyscale
 [col 7 lines 1-30] wherein R is an alkyl group having from 1 to 12 carbon atoms [col 7 line 55] such that formula Vc is equivalent to formula IIZ of instant claims 1 and 23, specifically the formula shown in claim 24 when n is 1 to 7; Formula Vf is equivalent to formula IIZ of instant claims 1, 22, and 23 when R2 is alkyl having 1 to 12 C atoms, m is 1, L21 is F, L22 is H, and X2 is F; and formula Vb is equivalent to formula VI of instant claim 10 when R6 is an alkyl having 1 to 12 C atoms, ring A6 is 
    PNG
    media_image5.png
    57
    112
    media_image5.png
    Greyscale
, Y61 and Y62 are F, and X6 is CN. Suermann further teaches the mixture comprises from 5 to 50% of one or more compounds of the formula V [col 18 lines 51-52] (claims 1 and 25). Suermann also teaches without further elaboration, it is believed that one skilled in the art can, using the preceding description, utilize the present invention to its fullest extent. The following preferred specific embodiments are, therefore, to be construed as merely illustrative, and not limitative of the remainder of the disclosure in any way whatsoever [col 27 lines 17-22]. Thus, every embodiment disclosed therein must be equally considered for the sought invention. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the specific teachings of Suermann through routine experimentation of combining equally suitable compounds and arrive at the instantly claimed composition in order to achieve optimal liquid-crystalline properties desired therein. Suermann does not teach the use of the above liquid crystal mixture in an LC lens, specifically one having a patterned electrode.
	However, Ohishi et al. teaches it is known examples of application devices including liquid crystal compositions include liquid crystal lenses using the birefringence of liquid crystal materials. Liquid crystal lenses are used as, for example, switchable 2D/3D lenses and focusing lenses for cameras. In each of the lenses, the lens function claims 1, 12, and 16). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). See MPEP 2144.07. In the instant case, it is known to use liquid crystal compositions in liquid crystal lenses. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the liquid crystal mixture of Suermann in the liquid crystal lens of Ohishi et al. through routine experimentation and common knowledge in the art.
With regard to claims 7-9, Suermann teaches besides one or more compounds of the formula II, component B preferably comprises one or more compounds selected from the group consisting of the bicyclic compounds and/or one or more compounds selected from the group consisting of the tricyclic compounds and/or one or more compounds selected from the group consisting of the tetracyclic compounds [col 12 line 

    PNG
    media_image6.png
    103
    335
    media_image6.png
    Greyscale
[col 15 line 1] wherein R1 and R2 are alkyl groups having 1 to 12 carbon atoms and L is H or F [col 15 lines 45-51] which is equivalent to formula III of instant claim 7, specifically formula III-3 of instant claim 9 when R31 and R32 are alkyls having 1 to 12 C atoms, A31 is 
    PNG
    media_image7.png
    41
    87
    media_image7.png
    Greyscale
 or 
    PNG
    media_image8.png
    59
    79
    media_image8.png
    Greyscale
 respectively, Z31 is a single bond, and A32 is 
    PNG
    media_image7.png
    41
    87
    media_image7.png
    Greyscale
. Suermann also teaches the mixture comprises 2 to 40% of one or more compounds of formula VIII [col 18 lines 64-65].
	With regard to claim 11, Suermann does not require a specific clearing temperature for the liquid-crystal mixture. However, the mixture comprising the above compounds is the same as instantly claimed, therefore it is expected to have the same properties, e.g. a clearing temperature of 100°C or more, absent any evidence to the contrary.
Claims 13-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Suermann (U.S. 6,753,045).
Suermann teaches nematic liquid-crystal mixtures used therein, characterized in that they comprise one or more compounds of the formula I and at least one compound 

    PNG
    media_image1.png
    125
    328
    media_image1.png
    Greyscale
[col 2 line 50] wherein R2 and R3 are alkyl groups having from 1 to 12 carbon atoms [col 2 lines 60-62] which is equivalent to formula I-3 of instant claim 13 when R11 and R12 are alkyl having 1 to 12 C atoms, L12 is H, and L11 and L13 are F. Suermann also teaches the mixture comprises from 2 to 50% of one or more compounds of the formula II [col 18 lines 40-41] (claim 13). Suermann further teaches besides the compounds of the formulae I, II and III, the mixtures according to the invention preferably comprise one or more liquid-crystalline 
tolan compounds [col 16 lines 10-12] in which particular preference is given to compounds of the following formulae Ta and Tb in a proportion from 5 to 50% (claim 13) [col 17 lines 12-21]:

    PNG
    media_image2.png
    159
    334
    media_image2.png
    Greyscale
[col 16 lines 25-30] wherein R1 and R2 are alkyl having 1 to 12 carbon atoms [col 15 lines 45-46] which are equivalent to formulae I-1 and I-2 respectively of instant claim 13 when R11 and R12 are alkyl having 1 to 12 C atoms, L11-L13 of formula I-1 and I-2 are H, and Z1 is a single bond. Suermann also teaches particular preference is given to mixtures comprising one or 

    PNG
    media_image3.png
    227
    296
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    117
    329
    media_image4.png
    Greyscale
 [col 7 lines 1-30] wherein R is an alkyl group having from 1 to 12 carbon atoms [col 7 line 55] such that formula Vc is equivalent to formula IIZ of instant claims 13 and 19, specifically the formula shown in instant claim 20 when n is 1 to 7; Formula Vf is equivalent to formula IIZ of instant claims 13, 18, and 19 when R2 is alkyl having 1 to 12 C atoms, m is 1, L21 is F, L22 is H, and X2 is F; and formula Vb is equivalent to formula VI of instant claim 17 when R6 is an alkyl having 1 to 12 C atoms, ring A6 is 
    PNG
    media_image5.png
    57
    112
    media_image5.png
    Greyscale
, Y61 and Y62 are F, and X6 is CN. Suermann further teaches the mixture comprises from 5 to 50% of one or more compounds of the formula V [col 18 lines 51-52] (claims 13 and 21). Suermann also teaches besides one or more compounds of the formula II, component B preferably comprises one or more compounds selected from the group consisting of the bicyclic 

    PNG
    media_image6.png
    103
    335
    media_image6.png
    Greyscale
[col 15 line 1] wherein R1 and R2 are alkyl groups having 1 to 12 carbon atoms and L is H or F [col 15 lines 45-51] which is equivalent to formula III of instant claim 17 when R31 and R32 are alkyls having 1 to 12 C atoms, p is 2, each Z31 is a single bond, the first A31 is 
    PNG
    media_image7.png
    41
    87
    media_image7.png
    Greyscale
 or 
    PNG
    media_image8.png
    59
    79
    media_image8.png
    Greyscale
 respectively, the second A31 is 
    PNG
    media_image7.png
    41
    87
    media_image7.png
    Greyscale
, Z32 is a single bond, and A32 is 
    PNG
    media_image9.png
    46
    87
    media_image9.png
    Greyscale
. Suermann also teaches without further elaboration, it is believed that one skilled in the art can, using the preceding description, utilize the present invention to its fullest extent. The following preferred specific embodiments are, therefore, to be construed as merely illustrative, and not limitative of the remainder of the disclosure in any way whatsoever [col 27 lines 17-22]. Thus, every embodiment disclosed therein must be equally considered for the sought invention. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the specific teachings of Suermann through routine experimentation of combining equally suitable compounds and arrive at the instantly claimed claim 14).
	With regard to claim 15, Suermann teaches TN and STN displays comprising the above liquid crystal mixture [col 2 line 15].
Response to Arguments
Applicant’s arguments filed March 21, 2021 with respect to claim(s) 1 and 7-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Due to the amendment of instant claim 13, the obviousness type double patenting rejections over U.S. 6,753,045, U.S. 8,349,415, and U.S. 7,198,828 have been withdrawn.
Due to the amendment of instant claim 9, the 112(b) rejection has been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849.  The examiner can normally be reached on 9:30-6:00 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722